UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7214


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY LEE GRIFFITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:04-cr-00347-F-2)


Submitted:    November 17, 2009            Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant. Anne Margaret
Hayes,   Assistant  United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Lee Griffith has filed an Anders * appeal of the

district court’s order granting the Government’s motion pursuant

to Fed. R. Crim. P. 35(b) and reducing his sentence.                       Griffith

challenges    the   extent      of   the   reduction     and    seeks   review    of

sentencing    issues     that    are    not    the    subject   of   the   Rule   35

motion.      We conclude that the extent of the district court’s

reduction is unreviewable on appeal.                  See 18 U.S.C. § 3742(a)

(2006); United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007); United States v. Pridgen, 64 F.3d 147, 149 (4th Cir.

1995); United States v. Hill, 70 F.3d 321, 325 (4th Cir. 1995).

             Because    Griffith       asserts   no    ground   upon    which   this

court may review the district court’s Rule 35 determination, nor

has our independent review of the record, in accordance with

Anders, revealed any such ground, we dismiss Griffith’s appeal.

This court requires that counsel inform Griffith, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Griffith requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Griffith.          We dispense with oral argument because

     *
         California v. Anders, 386 U.S. 738 (1967).



                                           2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3